
	

114 SRES 72 ATS: Expressing the sense of the Senate regarding the January 24, 2015, attacks carried out by Russian-backed rebels on the civilian population in Mariupol, Ukraine, and the provision of defensive lethal and non-lethal military assistance to Ukraine.
U.S. Senate
2015-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 72
		IN THE SENATE OF THE UNITED STATES
		
			February 10, 2015
			Mr. Johnson (for himself, Mrs. Shaheen, Mr. Murphy, Mr. Rubio, Mr. Corker, Mr. McCain, Mr. Risch, Mr. Barrasso, Mr. Isakson, Mr. Gardner, Ms. Ayotte, Mr. Durbin, Mr. Portman, Mr. Kirk, Mr. Blumenthal, Mrs. Boxer, Mr. Graham, Mr. Menendez, Mr. Inhofe, Mr. Roberts, Mr. Whitehouse, and Mr. Flake) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
			March 24, 2015
			Committee discharged; considered, amended, and agreed to with an amendment to the title
		
		RESOLUTION
		Expressing the sense of the Senate regarding the January 24, 2015, attacks carried out by
			 Russian-backed rebels on the civilian population in Mariupol, Ukraine, and
			 the provision of defensive lethal and non-lethal military assistance to
			 Ukraine.
	
	
 Whereas Russian-backed rebels continue to expand their campaign in Ukraine, which has already claimed more than 5,000 lives and generated an estimated 1,500,000 refugees and internally displaced persons;
 Whereas, on January 23, 2015, Russian-backed rebels pulled out of peace talks with Western leaders; Whereas, on January 24, 2015, the Ukrainian port city of Mariupol received rocket fire from territory in the Donetsk region controlled by rebels;
 Whereas, on January 24, 2015, Alexander Zakharchenko, leader of the Russian-backed rebel Donetsk People’s Republic, publicly announced that his troops had launched an offensive against Mariupol;
 Whereas Mariupol is strategically located on the Sea of Azov and is a sea link between Russian-occupied Crimea and Russia, and could be used to form part of a land bridge between Crimea and Russia;
 Whereas the indiscriminate attack on Mariupol killed 30 people, including 2 children, and wounded 102 in markets, homes, and schools;
 Whereas, on April 19, 2000, the United Nations Security Council adopted Resolution 1296, reaffirming its strong condemnation of the deliberate targeting of civilians;
 Whereas, even after the Russian Federation and the Russian-backed rebels signed a ceasefire agreement called the Minsk Protocol in September 2014, NATO’s Supreme Allied Commander, General Philip Breedlove, reported in November 2014 the movement of Russian troops, Russian artillery, Russian air defense systems, and Russian combat troops into Ukraine;
 Whereas, on January 24, 2015, NATO Secretary General Jens Stoltenberg stated, For several months we have seen the presence of Russian forces in eastern Ukraine, as well as a substantial increase in Russian heavy equipment such as tanks, artillery, and advanced air defense systems. Russian troops in eastern Ukraine are supporting these offensive operations with command and control systems, air defense systems with advanced surface-to-air missiles, unmanned aerial systems, advanced multiple rocket launcher systems, and electronic warfare systems.;
 Whereas, on January 25, 2015, after Russian-backed rebels attacked Mariupol, European Council President Donald Tusk wrote, Once again appeasement encourages the aggressor to greater acts of violence; time to step up our policy based on cold facts, not illusions.;
 Whereas, on November 19, 2014, at a Committee on Foreign Relations of the Senate confirmation hearing, Deputy National Security Adviser Anthony Blinken stated that the provision of defensive lethal assistance to the Government of Ukraine remains on the table. It’s something we’re looking at.;
 Whereas the Ukraine Freedom Support Act (Public Law 113–272), which was passed by Congress unanimously and signed into law by the President on December 18, 2014, states that it is the policy of the United States to further assist the Government of Ukraine in restoring its sovereignty and its territorial integrity to deter the Government of the Russian Federation from further destabilizing and invading Ukraine and other independent countries in Central and Eastern Europe, the Caucasus, and Central Asia; and
 Whereas the Ukraine Freedom Support Act authorizes $350,000,000 in fiscal years 2015–2017 for the President to provide the Government of Ukraine with defense articles, defense services, and military training for the purpose of countering offensive weapons and reestablishing the sovereignty and territorial integrity of Ukraine, including anti-tank and anti-armor weapons; crew weapons and ammunition; counter-artillery radars; fire control and guidance equipment; surveillance drones; and secure command and communications equipment: Now, therefore, be it
	
 1.Sense of the SenateThe Senate— (1)condemns the attack on Mariupol by Russian-backed rebels;
 (2)urges the President to prioritize and expedite the provision of defensive lethal and non-lethal military assistance to Ukraine, consistent with United States national interests and policies, as authorized and supported by Congress in the Ukraine Freedom Support Act of 2014 (Public Law 113–272);
 (3)calls on the United States, its European allies, and the international community to continue to apply economic and other forms of pressure on the Russian Federation, especially in the form of sanctions, if the Government of the Russian Federation continues to refuse to cease its aggression in Ukraine;
 (4)calls on the Government of the Russian Federation to immediately end its support for the rebels in eastern Ukraine, allow Ukraine to regain control of its internationally recognized borders, and withdraw its military presence in eastern Ukraine; and
 (5)expresses solidarity with the people of Ukraine regarding the humanitarian crisis in their country and the destruction caused by the military, financial, and ideological support of the Government of the Russian Federation for the rebels in eastern Ukraine.
 2.Rule of constructionNothing in this resolution shall be construed as an authorization for the use of force or a declaration of war.